EXHIBIT HIBBETT SPORTS, INC. Amended and Restated 2005 DIRECTOR DEFERRED COMPENSATION PLAN First Amendment November 16, 2006 Second Amendment February 9, 2007 Third Amendment November 19, 2008 1.Plan Administration and Eligibility. 1.1.Purpose.The purpose of the Hibbett Sports, Inc. (the “Company”) 2005 Director Deferred Compensation Plan (the “Plan”) is to advance the interests of the Company and its shareholders by attracting and retaining the highest quality of experienced persons as Directors and to further align the interests of the Directors with the interests of the Company’s shareholders. 1.2.Eligibility.Each member of the Board of Directors (an “Eligible Director”) of the Company is eligible to participate in the Plan. 1.3.Administration.The Plan shall be administered, construed and interpreted by the Board of Directors of the Company.Pursuant to such authorization, the Board of Directors shall have the responsibility for carrying out the terms of the Plan, including but not limited to the determination of the amount and form of payment of the annual retainer and any additional fees payable by the Company to an Eligible Director for his or her services as a director (the “Fees,” which shall not include reimbursements or other payments not for services rendered).To the extent permitted under the securities laws applicable to compensation plans including, without limitation, the requirements of Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or under the Internal Revenue Code of 1986, as amended (the “Code”), a committee of the Board of Directors, or a subcommittee of any committee, may exercise the discretion granted to the Board under the Plan, provided that the composition of such committee or subcommittee shall satisfy the requirements of Rule 16b-3 under the Exchange Act, or any successor rule or regulation.The Board of Directors may also designate a plan administrator to manage the record keeping and other routine administrative duties under the Plan. 2.Stock Subject to the Plan. 2.1.Number of
